Citation Nr: 1416402	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-46 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an abdominal aortic aneurysm, to include as secondary to service-connected heart disease.

2.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1961 to May 1967, including service in Vietnam.  His honors and awards include a Combat Infantryman Badge (CIB).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and November 2011 rating decisions of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Travel Board hearing before the undersigned in April 2013.  The hearing transcript is associated with the Veteran's electronic (Virtual VA) file.  


FINDINGS OF FACT

1.  The medical evidence establishes that it is less than likely that an abdominal aortic aneurysm resulted from the Veteran's service, or any incident thereof, or is due to service-connected ischemic heart disease.

2.  A combined schedular rating of 80 percent has been in effect since June 1, 2011, and a 90 percent evaluation has been in effect since April 2, 2012.

3.  The Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.




CONCLUSIONS OF LAW

1.  The criteria for service connection for abdominal aortic aneurysm are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.309(e), 3.310 (2013).

2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for abdominal aortic aneurysm (AAA) as incurred in or due to his service or as secondary to service-connected ischemic heart disease (IHD).  The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was notified of the criteria for service connection in April 2011.  This notice advised the Veteran of the criteria for service connection, including the criteria for presumptive service connection based on exposure to herbicides, and for secondary service connection.  This notice addressed all elements required for compliance with the VCAA.  In light of the favorable decision below regarding TDIU, no further discussion of the duty to notify is required as to that issue.

VA also has a duty to assist a claimant in the development of a claim.  In this case the Veteran's service treatment records were obtained.  The appellant has submitted employer statements, private medical treatment records, and testified before the Board.  Records from the Social Security Administration (SSA) were obtained.  VA medical opinion based on a review of the evidence was obtained in February 2014.  No other relevant records have been identified.  

An electronic (Virtual VA) file contains a portion of the evidence relevant to this appeal.  Accordingly, any future consideration of a claim relating to the Veteran should include review of this electronic record.

The appellant does not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any defect in the conduct of the January 2011 Board hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  All duties to the appellant have been met, and adjudication of the claim on the merits may proceed. 

1.  Claim for service connection for AAA

Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, there is no question that a diagnosis of AAA was assigned in 2010, some 40 years after the vet's service discharge, as surgical repair of AAA was performed that year.  The Veteran's service treatment records are silent for documentation of AAA.  The post service records reveal no diagnosis of AAA until 2010, when radiologic evaluation which was conducted to determine whether there was abnormality of the spine disclosed, as an incidental finding, a slight enlargement of the abdominal aorta.  Thus, service connection may not be granted on the basis that AAA was incurred in or proximate to the Veteran's service.  

A VA examiner was asked to determine, at the time of a July 2011 VA examination, the likelihood that AAA was related to service-connected IHD.  The examiner concluded that it was less than likely, given the long history post-service history without symptoms and the long post-service evidence of smoking (27 years), that AAA was incurred in service or was a result of service, to include as secondary to service-connected IHD.  Thus, the only opinion of record which addresses the possibility of a link between the Veteran's diagnosis of AAA and service-connected ischemic heart disease is adverse to the Veteran's claim.  

AAA is not a disorder which may be presumed to have resulted from exposure to herbicides.  38 C.F.R. § 3.309(e).  Thus, service connection may not be presumed on the basis of the Veteran's exposure to herbicides.  

Unfortunately for the Veteran, there are no opinions of record which are favorable to the appeal.  As noted above, at his 2013 hearing before the Board, the Veteran indicated that he had health care appointments scheduled including with a provider who had previously indicated, according to the Veteran, that there might be a relationship between AAA and the service-connected IHD.  The record was held open for 60 days to allow the Veteran time to submit additional evidence.  No additional evidence has been received.  

There is no nexus opinion of record which links the Veteran's AAA to his service, other than the Veteran's own lay contention.  The Veteran's lay contention favoring the claim is less pervasive than the medical evidence against the claim.  As such, service connection for AAA on a direct, presumptive, or secondary basis is not warranted.  

2.  Claim for TDIU

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  specifically, under 38 C.F.R. § 4.16(a), a TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

The Veteran has been granted service connection for three disabilities, PTSD, currently evaluated as 70 percent disabling, IHD, currently evaluated as 60 percent disabling, and for diabetes mellitus, rated as 20 percent disabling throughout the pendency of this appeal.  When the Veteran initially sought TDIU in February 2009, service connection was in effect only for PTSD and diabetes.  

With specific regard to the IHD, the Veteran's claim for service connection was received on March 22, 2011.  At that time, the Veteran had recently sustained a myocardial infarction (MI).  Service connection for IHD was granted as of March 22, 2011, with an initial evaluation of 100 percent assigned from that date through June 1, 2011, and a 30 percent rating from June 1, 2011 to April 2, 2012.  From that date on, a 60 percent evaluation was assigned.  

The examiner who evaluated the Veteran in July 2011 opined that the Veteran's PTSD was not independently disabling, "if [the Veteran] was otherwise capable of employment."  However, VA medical examination in July 2011 revealed that the Veteran was 5 months post cardiac bypass grafting, and still had mild dyspnea with one flight of stairs.  The examiner did not state that the Veteran was limited to sedentary work, but, certainly, the Veteran was unable to perform any activity requiring manual labor, such as going up and down steps, carrying more than a minimal weight, and had some limitation due to service-connected diabetes mellitus.  

The record is consistent with the Veteran's testimony, at his 2013 hearing, that he had worked for one employer, a refinery, for the entire 32 years he worked after service.  The Veteran testified that the employment at the refinery was very physical, requiring employees to go up towers having 160 steps, as well as carry tools.  The Veteran further testified that, after he had worked at that job for many years, he went to the "valve shop," which required more physical activity than the refinery tower work.  Although the Veteran testified that he had a "couple years of college," the Veteran had no experience in any type of sedentary job or work requiring interaction with the public. 

The RO determined that the Veteran's PTSD did not limit his employability because he worked for 32 years without limitation due to PTSD.  However, the record reflects that the Veteran's PTSD was not yet diagnosed when the Veteran retried in 1999, but was diagnosed soon after his retirement.  The record reflects that the Veteran's PTSD has increased in severity since the Veteran first sought evaluation and treatment for PTSD in 1999.  

VA cardiac examination in April 2012 disclosed that the Veteran would have shortness of breath with mild to moderate exertion.  The examiner stated that the coronary artery disease would preclude physical, i.e. manual labor, employment, but opined that service-connected would not interfere with sedentary employment.  VA psychiatric examination disclosed that the Veteran would experience "no more than mild to moderate difficulties at work" due to PTSD "if otherwise capable of employment."  

The Veteran's education and experience do not provide a basis for obtaining or retaining sedentary employment, even without consideration of the extent to which sedentary employment would require interaction with the public and other employees.  There is at least a reasonable doubt that the Veteran could sustain the stresses of employment requiring interactions with others, even though, when he was last employed in 1999, no service-connected disability was known to interfere with his ability to work.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities.  He meets the criteria for an award of TDIU under the provisions of 38 C.F.R. § 4.16(a).





							[CONTINUED ON NEXT PAGE]
ORDER

The appeal for service connection for abdominal aortic aneurysm is denied.

The appeal for TDIU is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


